921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROARING SPRING BLANK BOOK COMPANY, a PennsylvaniaCorporation, Plaintiff-Appellant,v.MICRO-TIME MANAGEMENT SYSTEMS, INC., a Michigan Corporation,Otis Kirkland, and the Board of Education of theSchool District of the City of Detroit,Jointly and Severally,Defendants-Appellees.
No. 89-2407.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Roaring Spring Blank Book Company, appeals the district court's grant of summary judgment to defendant, Board of Education of the School District of the City of Detroit.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to the Board.


3
As the reasons why judgment should be entered for the Board have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Opinion of October 11, 1989.